Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (FIGs. 1-4), encompassing claims 1-7, 11 and 13-14, in the reply filed on 1/5/2022 is acknowledged.
Claims 8-10, 12, and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2022.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 reciting “the second interposition part” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the second interposition part”.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Surthi et al. US 2021/0343729 A1 (Surthi).

    PNG
    media_image1.png
    551
    797
    media_image1.png
    Greyscale

In re claim 1, Surthi discloses (e.g. FIGs. 19-20) a semiconductor device comprising: 
a stack structure 12 including conductive patterns 32 spaced apart from each other; 
a channel structure 44 penetrating the stack structure 12; and 
a slit insulating layer 90 penetrating the stack structure 12, 
wherein air gaps 76 are defined between the conductive patterns 32, 
wherein the slit insulating layer 90 includes a first interposition part (part of 90 between 32, or P1 as annotated in FIG. 19 above) covering a sidewall of one of the conductive patterns 
wherein a smallest width of the second interposition part (part between 76) is smaller than a smallest width of the first interposition part (part between 32).

In re claim 2, Surthi discloses (e.g. FIGs. 19-20) wherein a width of the second interposition part (part of 90 between 76 or P2) becomes larger approaching the first interposition part (part of 90 between 32 or P1) from a central level of the second interposition part (part of 90 between 76).

In re claim 3, Surthi discloses (see FIG. 19 above) wherein a width of the first interposition part P1 (see FIG. 19 above) becomes smaller approaching the second interposition part P2 (see FIG. 19 above) from a central level of the first interposition part P1. Part of P1 has decreasing width approaching P2 as annotated in FIG. 19 above.

In re claim 4, Surthi discloses (e.g. FIG. 19) wherein a width of the second interposition part (part of 90 between 76 or P2) is smallest at a central level of an air gap 76 adjacent to the second interposition part.

In re claim 11, Surthi discloses (e.g. FIGs. 19-20) a semiconductor device comprising: 
a stack structure 12 including conductive patterns 32 spaced apart from each other; 
a channel structure 44 penetrating the stack structure 12; and 
a slit insulting layer 90 penetrating the stack structure 12, 
wherein air gaps 76 are defined between the conductive patterns 32, 

wherein the first sidewall and the second sidewall are curved (see left and right curved sidewalls of 90, FIG. 19).


Claims 1-7, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. US 2017/0229474 A1 (Shimizu).

    PNG
    media_image2.png
    703
    589
    media_image2.png
    Greyscale

In re claim 1, Shimizu discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a stack structure 15 including conductive patterns 13 spaced apart from each other; 
a channel structure 20 penetrating the stack structure 15; and 

wherein air gaps 41 are defined between the conductive patterns 13, 
wherein the slit insulating layer 18 includes a first interposition part (part of 18 adjacent 13 in x-direction) covering a sidewall of one of the conductive patterns 13 and a second interposition part (part of 18 adjacent 41 in x-direction) covering one of the air gaps 41 from the side, and 
wherein a smallest width of the second interposition part (width of tapered end portion of 18 along z-direction in the part adjacent 41) is smaller than a smallest width of the first interposition part (width of 18 along z-direction in the part between 13 and 17).

In re claim 2, Shimizu discloses (e.g. FIG. 3) wherein a width of the second interposition part (width of 18 in x-direction in the part adjacent 41) becomes larger approaching the first interposition part (part of 18 between 13 and 17) from a central level of the second interposition part (part of 18 adjacent 41).

In re claim 3, Shimizu discloses (e.g. FIG. 3) wherein a width of the first interposition part (part of 18 along the z-direction having width measured in the x-direction that) becomes smaller approaching the second interposition part (part of 18 adjacent 41) from a central level of the first interposition part.

In re claim 4, Shimizu discloses (e.g. FIG. 3) wherein a width of the second interposition part (part of 18 along the z-direction having width measured in the x-direction) is smallest at a central level of an air gap 41 adjacent to the second interposition part.

In re claim 5, Shimizu discloses (e.g. FIGs. 1-3) further comprising a source contact 17 in contact with the slit insulating layer 18, wherein the source contact 17 includes a first contact 

In re claim 6, Shimizu discloses (e.g. FIG. 3) wherein the second interposition part (part of 18 between 13 next to 41) includes a second (left) sidewall defining an air gap 41 adjacent to the second interposition part and a first (right) sidewall facing the second (left) sidewall, and wherein the first (right) sidewall and the second (left) sidewall are formed asymmetrically to each other (see FIG. 3 where the left sidewall of 18 adjacent 41 is asymmetrical to the right sidewall of 18 adjacent 17).

In re claim 7, Shimizu discloses (e.g. FIG. 3) wherein the first sidewall (right sidewall of 18) and the second sidewall (left sidewall of 18) are curved.

In re claim 11, Shimizu discloses (e.g. FIGs. 1-3) a semiconductor device comprising: 
a stack structure 15 including conductive patterns 13 spaced apart from each other; 
a channel structure 20 penetrating the stack structure 15; and 
a slit insulting layer 18 penetrating the stack structure 15, 
wherein air gaps 41 are defined between the conductive patterns 13, 
wherein the slit insulating layer 18 includes (see FIG. 3) a second (left) sidewall defining an air gap 41 adjacent to “the second interposition part” (as best understood) and a first (right) sidewall facing the second (left) sidewall, and 
wherein the first (right) sidewall and the second (left) sidewall are curved (see FIG. 3).



In re claim 14, Shimizu discloses (e.g. see FIG. 3) further comprising a source contact 17 in contact with the slit insulating layer 18, wherein a sidewall of the source contact 17 is curved corresponding to the first (right) sidewall of the slit insulating layer 18.


Claims 1-4, 6-7, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. US 2012/0001264 A1 (Kim).

    PNG
    media_image3.png
    579
    610
    media_image3.png
    Greyscale

In re claim 1, Kim discloses (e.g. FIGs. 8-10) a semiconductor device comprising: 
a stack structure including conductive patterns 330 spaced apart from each other; 
a channel structure 310 penetrating the stack structure; and 
a slit insulating layer 160+400 penetrating the stack structure, 

wherein the slit insulating layer 160+400 includes a first interposition part 400 covering a sidewall of one of the conductive patterns 330 and a second interposition part 160 covering one of the air gaps 170 from the side, and 
wherein a smallest width of the second interposition part 160 is smaller than a smallest width of the first interposition part 400.

In re claim 2, Kim discloses (e.g. FIG. 9) wherein a width (in the lateral direction) of the second interposition part 160 becomes larger approaching the first interposition part 400 from a central level of the second interposition part 160.

In re claim 3, Kim discloses (e.g. FIG. 9) wherein a width of the first interposition part 400 becomes smaller approaching the second interposition part 160 from a central level of the first interposition part 400.

In re claim 4, Kim discloses (e.g. FIG. 9) wherein a width of the second interposition part 160 is smallest at a central level of an air gap 170 adjacent to the second interposition part 160.

In re claim 6, Kim discloses (e.g. FIG. 9) wherein the second interposition part 160 includes a second sidewall defining an air gap 170 adjacent to the second interposition part 160 and a first sidewall (sidewall adjacent 400) facing the second sidewall (sidewall facing 170), and wherein the first sidewall (sidewall of 160 adjacent 400 extending to 330) and the second sidewall (sidewall of 160 adjacent 170 is confined at the air gap 170) are formed asymmetrically to each other.



In re claim 11, Kim discloses (e.g. FIGs. 8-10) a semiconductor device comprising: 
a stack structure including conductive patterns 330 spaced apart from each other; 
a channel structure 310 penetrating the stack structure; and 
a slit insulting layer 160+400 penetrating the stack structure, 
wherein air gaps 170 are defined between the conductive patterns 330, 
wherein the slit insulating layer 160+400 includes a second sidewall defining an air gap 170 adjacent to “the second interposition part” 160 (as best understood) and a first sidewall (sidewall of 160 adjacent 400) facing the second sidewall, and 
wherein the first sidewall (sidewall of 160 adjacent 400) and the second sidewall (sidewall of 160 adjacent 170) are curved.

In re claim 13, Kim discloses (e.g. FIG. 9) wherein the first and second sidewalls (sidewall of 160 adjacent 400 extending to 330 while sidewall of 160 adjacent 170 is confined to 170) are formed asymmetrically to each other.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0084626 A1 teaches (FIG. 15) source contact CSP having curved sidewall with widest part adjacent conductive electrodes EL
US 2020/0402997 A1 teaches (FIG. 4) 3D memory comprising air gap 144 between gate conductors 120 and source contact 180 separated from the gates by insulating layers 182 and 146 defining air gap 144

US 2017/0062330 A1 teaches (FIG. 5F) 3D memory comprising air gap P between gate conductors EL and source contact CSP separated from the gates by insulating layer SP
US 2020/0091176 A1 teaches (FIG. 4) 3D memory comprising air gap AG1 between gate conductors WL and source contact CSL separated from the gates by insulating layer 170

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815